UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------              x                         6/2/2021
CESSNA FINANCE CORPORATION,                                              :
                                                                         :
                                              Petitioner,                :
                                                                         :        1:14-CV-02149-ALC
                   -against-                                             :
                                                                         :        Order Granting Substitution
GULF JET LLC, ET AL.,                                                    :
                                                                         :
                                              Respondents.               :
                                                                         :
                                                                         :
-----------------------------------------------------------              x
ANDREW L. CARTER, JR., District Judge:

           On March 26, 2014, Petitioner Cessna Finance Corporation (“Cessna”) filed a petition

with this Court to confirm an arbitration award. ECF No. 1. On January 26, 2015 and February 2,

2015, respectively, the Court granted Petitioner’s motion for summary judgment and confirmed

the arbitration award, and also issued judgment ordering Respondents to pay $9,644,659.05 plus

accrued interest. 1 ECF No. 25, 26. On October 25, 2019, Cessna unconditionally assigned all of

its rights, title, and interest in the arbitration award and judgment to CesFin Ventures, LLC

(“CesFin”). ECF No. 32-1 (“Confirmation of Assignment”). On March 3, 2021, Cessna filed

Notice of the Confirmation of Assignment, which included a copy of the Confirmation of

Assignment, to notify “Respondents and their attorneys . . . that CesFin is the real party in

interest to pursue enforcement proceedings.” ECF No. 30; DiBlasi Decl. ¶¶ 7–8.

           On March 4, 2021, Petitioner moved to substitute parties, requesting this Court grant a

motion substituting CesFin for Cessna as the new petitioner in this action. ECF Nos. 30–34.

Respondents did not respond to or otherwise oppose the motion. On April 30, 2021, this Court

ordered Respondents to show cause why the motion should not be treated as unopposed. ECF


1
    The accrued interest is outlined in greater detail in the Final Judgment. ECF No. 26.

                                                             1
No. 35. Respondents did not respond to that court order. This Court directed Petitioner to serve

its motion, to include notice of a May 25, 2021 hearing, on Respondents in accordance with Fed.

R. Civ. P. 25(a)(3). 2 ECF No. 36. On May 21, 2021, Petitioner filed proof of service, which

included notice of hearing. ECF No. 37. Respondents did not appear for the hearing. The Court

therefore treats this motion as unopposed. Following the hearing, Petitioner filed a supplemental

declaration containing additional legal authority and pages of the Confirmation of Assignment

countersigned by CesFin. ECF No. 38-1, 38-2.

        Under Fed. R. Civ. P. 25(c), “[i]f an interest is transferred, the action may be continued

by or against the original party unless the court, on motion, orders the transferee to be substituted

in the action or joined with the original party” and “[t]he motion must be served as provided in

Rule 25(a)(3).” The decision to substitute a successor in interest is “generally within the sound

discretion of the trial court.” Organic Cow, LLC v. Ctr. For New England Dairy Compact Rsch.,

335 F.3d 66, 71 (2d Cir. 2003) (quoting cases). “Although granting substitution of one party in

litigation for another under Rule 25(c) is a discretionary matter for the trial court . . . such

discretion may not be abused by allowing substitution in the absence of a transfer of interest.” In

re Chalasani, 92 F.3d 1300, 1312 (2d Cir. 1996) (citation omitted). A court should consider

“whether substitution will expedite and simplify the action.” United States Sec. & Exch. Comm'n

v. Collector's Coffee Inc., 451 F.Supp.3d 294, 298 (S.D.N.Y. 2020) (citing In re Rates - Viper

Patent Litig., 2011 WL 856261, at *1 (S.D.N.Y. March 10, 2011)).

        Petitioner has provided proof of a transfer of interest between Cessna and CesFin. The

Confirmation of Assignment provides that Cessna has “unconditionally assigned, granted, sold,




2
 Fed. R. Civ. P. 25(a)(3) (“A motion to substitute, together with a notice of hearing, must be
served on the parties as provided in Rule 5 and on nonparties as provided in Rule 4.”).
                                                   2
transferred and set over . . . all of the rights, title and interest [it] has in and respect of the”

Award in the amount of $9,644,659.05 (plus accrued interest) and the Judgment granting

Cessna’s motion “to confirm the Arbitration Award . . . together with all the rights, interests or

remedies that arise from or otherwise relate to the Judgment.” ECF No. 30 at 7. It further states

that CesFin is “the owner of the Arbitration Award in ICC Case Number 18769/VRO/AGF and

the Judgment entered on February 2, 2019 and thus has all the rights, title and interest of

Cessna . . . to execute the Arbitration Award . . . and the Judgment . . . and to pursue enforcement

and collection rights against [Respondents] in any jurisdiction.” Id. Respondents do not dispute

that the transfer of interest has occurred; that CesFin is now owner of all rights, title and interest

in the arbitration award and judgment; or that substitution would not expedite or simplify the action. The

Court has no reason to believe that substitution of CesFin to pursue enforcement proceedings

would not expedite or simplify this action. Petitioner also completed service in accordance with

Rule 25(a)(3). ECF No. 37.

        For the foregoing reasons, Petitioner’s motion to substitute parties is hereby GRANTED.

The Clerk of Court is respectfully directed to terminate the motion at ECF No. 31.



SO ORDERED.



Dated: June 2, 2021                                       ____________________________________
New York, New York                                              The Hon. Andrew L. Carter, Jr.
                                                                  United States District Judge




                                                     3
